Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 14-16, 19, 24-29 and 31-34 are allowed. Claims 1-13, 17-18, 20-23, 30 and 35 are canceled. 
The following is an examiner’s statement of reasons for allowance:
applicant’s amendments to the claims 14, 28, 31 and 33, filed on 26 May 2022 in alignment with the previously indicated as allowable claims 18 and 35 over the prior art in the office action on 05 April 2022 along with the examiner’s amendment sent on 18 May 2022 would overcome the claim objections and claim rejections based on 35 USC §103. 

Regarding claim 14, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
the insulating films after being inserted into the adjacent slots, the outward folded portions of the insulating films overlap each other so that the outward folded portions allow a plurality of movable guide element to push and grip the outward folded portions firmly against the regions of the component between the adjacent slots and  simultaneously introducing the plurality of the electrical conductors into each of the slots while releasing the movable guide elements against the insulating films to enable the electrical conductors to move further into the respective slots and simultaneously moving each of the insulating films and the electrical conductors to respective end positions, wherein a separate insulating film is introduced into each slot.

Prior art of record Senoo (US 20020014806) teaches a method of forming U-shaped insulator having outwardly bent portions formed by bending the side portions apart from each other and after shifting the insulator toward the bottom of the slot, the top side of the second side portion is positioned over the top side of the first side portion of the bent portions of the insulator. Though Senoo teaches the top sides of the insulating sheet bend apart, Senoo does not teach a movable guide element or the insulating films after being inserted into the adjacent slots, the outward folded portions of the insulating films overlap each other so that the outward folded portions allow a plurality of movable guide element to push and grip the outward folded portions firmly against the regions of the component between the adjacent slots. 
Prior art of record Carpentier (US 20120117790) teaches insertion of electrically insulating paper from a continuous roll and simultaneously inserting insulating paper and the electrical conductors into the slots of an electric motor. However, Carpentier does not teach introducing insulating films overlapping between the slots. 
Prior art of record Miura (JP 2006003063) teaches an insulating sheet insertion method and in-phase insulating paper that secures the insulation between adjacent in-phase coils by a folding method. However, Miura is silent on a folded insulating film that overlaps between the adjacent slots. 
Prior art of record Darras (WO 2015158988) teaches manufacturing of a rotary electric machine having a continuous insulation sheet and thermally bonding the sheets one another. However, Darras fails to teach any outward folded portions overlap each other or a plurality of movable guide element to push and grip the outward folded portions firmly against the regions of the component between the adjacent slots. 
Therefore, claim 14 is allowed and claims 15, 16, 19, 24-29 and 31-34 are allowed as they inherit all the limitations of claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 14 is directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 28, directed to a device used to perform the allowable method claim, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I and II as set forth in the Office action mailed on 11 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729